EMPLOYMENT AGREEMENT
RHONDA PENNER-DUNLOP

This Employment Agreement ("Agreement") is entered into as of the 1st day of
July, 2006 by and between Rhonda Penner-Dunlop ("Executive") and Coffee
Pacifica, Inc. a Nevada corporation (the "Company").

WHEREAS, the Company desires to employ Executive to provide services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for her services; and

WHEREAS, Executive wishes to be employed by the Company and provide services to
the Company in return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

1

. Employment by the Company.



1

.1 Title and Responsibilities. Subject to terms set forth herein, the Company
agrees to employ Executive in the position of Chief Financial Officer and the
Executive hereby accepts employment effective as of the 1st day of July, 2006,
(the "Effective Date"). During the employment with the Company, Executive will
devote her best efforts and substantially all of her business time and attention
(except for vacation periods as set forth herein and reasonable periods of
illness or other incapacity permitted by the Company's general employment
policies) to the business of the Company.



1

.2 Executive Position. Executive will continue to serve in an executive capacity
and shall perform such duties as are customarily associated with her title,
consistent with the By Laws and as reasonably required by the Company's
President, Chief Executive Officer and the Board of Directors (the "Board").



1

.3 Company Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that if the terms of this Agreement differ from
or are in conflict with the Company's general employment policies or practices,
this Agreement shall control.



2

. Compensation.



2

.1 Salary. Executive shall receive for services to be rendered hereunder an
annualized base salary of Eighty Thousand Dollars ($80,000.00), payable on a
biweekly or montly basis in accordance with the normal payroll practices of the
Company (including deductions, withholdings and collections as required by
law).Executive will be considered for annual increases in base salary in
accordance with Company policy and subject to review and approval by the Board.





2

.2 Bonus. Executive shall be eligible to participate in the Company's executive
level bonus plan throughout the duration of Executive's employment with the
Company.



(a) Executive's Performance.  The amount of Executive's bonus will depend upon
Executive's performance with respect to certain measurable goals to be
established in an executive bonus plan for each fiscal year to be developed by
the Board of the Company within thirty (30) days after this Agreement.

(b) Determination of Bonus. The amount of Executive's bonus will be determined
within 30 days of the close of the Company's fiscal year and paid within 15 days
of such determination. To be eligible to receive a bonus, Executive must remain
in employment with the Company throughout the entire fiscal year.

(c) Withholding Any cash bonus paid to Executive shall be subject to such
withholdings as may be required by law.

2

.3 Automobile Allowance. Executive will be entitled to reimbursement of expenses
directly associated with the use of personal vehicle for business purposes.



2

.4 Standard Company Benefits and Vacation. Executive shall be entitled to four
(4) weeks of paid vacation per year.



2

.5 Business Expenses. The Company shall promptly reimburse Executive for all
reasonable and necessary business expenses incurred by Executive in connection
with the business of the Company and the performance of her duties under this
Agreement, subject to Executive providing the company with reasonable
documentation thereof.



2

.6 Healthcare Coverage. The Executive shall be Benefits to include Health
Insurance for the Executive and her spouse in accordance with the normal payroll
practices of the Company.



2

.7 Work Permit The Company shall provide the Executive the necessary
documentation for TN work visa for the Executive to the United States
Immigration Department. All applicable fees for the TN work visa are the sole
responsibility of the Executive.



2

.8 Stock Option. The Executive shall have an option to purchase up to one
hundred thousand (100,000) shares of Company's Common Stock, prior to January 1,
2010, at an exercise price per shares to be established by the Board. The Stock
Option shall be fully vested on the Effective Date. Said Stock Option shall be
formalized in a separate Option Agreement between Company and Executive.



2

.9 Contract Execution Bonus. The Executive shall receive upon execution of this
Agreement for services to be rendered a contract execution bonus in the form of
twenty thousand (20,000) common shares of the Company. The shares shall be
registered pursuant to a From S-8 registration. These shares shall be issued
upon the effective date of this Agreement.



2

.10 Annual Contract Bonus. The Executive shall receive an annual bonus in the
form of fifty thousand (50,000) common shares of the Company upon completion of
twelve months of services. The shares shall be registered pursuant to a From S-8
registration. These shares shall be issued on July 2, 2007. No bonus shall be
paid if the Agreement is terminated by either party prior to July 1, 2007.



3

. Confidential Information, Rights and Duties.



3

.1 Agreement.



(a) Confidential Information.

(i) Executive specifically agrees that she shall not at any time, either during
or subsequent to the term of her employment with the Company, in any fashion,
form or manner, either directly or indirectly, unless expressly consented to in
writing by the Company, use, divulge, disclose or communicate to any person or
entity any confidential information of any kind, nature or description
concerning any matters affecting or relating to the business of the Company,
including, but not limited to, the Company's sales and marketing methods,
programs and related data, or other written records used in the Company's
business; the Company's computer processes, programs and codes; the names,
addresses, buying habits or practices of any of its clients or customers;
compensation paid to other employees and independent contractors and other terms
of this employment or contractual relationships; or any other confidential
information of, about or concerning the business of the Company, its manner of
operations, or other data of any kind, nature or description. The parties to
this Agreement hereby stipulate that, as between them, the above information and
items are important, material and confidential trade secrets that affect the
successful conduct of the Company's business and its good will, and that any
breach of any term of this section is a material breach of this Agreement. All
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, lists or other written and graphic records, and the like,
including tangible or intangible computer programs, records and data, affecting
or relating to the business of the Company, which the Executive might prepare,
use, construct, observe, possess or control, shall be and shall remain the
Company's sole property.

(ii) For purposes of this Agreement, the term "confidential information" shall
not include any information that (A) has been made public by the Company (other
than by acts of Executive in violation of this Agreement or other obligation of
confidentiality); (B) is developed by Executive independently of any information
the Executive learns in the course of fulfilling her duties hereunder; or
(C) Executive is legally compelled to disclose; provided that (1) Executive is
advised by written opinion of the Executive's counsel, who shall be reasonably
satisfactory to the Company, that she is legally required to disclose such
information and (2) Executive notifies the Company of such proposed disclosure
in as far in advance of its disclosure as is practicable and uses her best
efforts to obtain assurances that confidential treatment will be accorded to
such information.

(b) Non-Interference. Any wrongful interference with the Company's business,
property, confidential information, trade secrets, clients, customers, employees
or independent contractors by the Executive or any of Executive's agents during
or after the term of Executive's employment shall be treated and acknowledged by
the parties as a material breach of this Agreement. If such interference occurs
at a time that Executive is employed by the Company, such interference shall be
grounds for the Company to terminate Executive for Cause.

3

.2 Remedies. Executive's duties under this Section 3 shall survive termination
of Executive's employment with the Company. Executive acknowledges that a remedy
at law for any breach or threatened breach by Executive of the provisions of
this Section 3 would be inadequate, and Executive therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach.



4

. Outside Activities.



4

.1 Activities. Except with the prior written consent of the Board, Executive
will not during her employment with the Company undertake or engage in any other
employment, occupation, or business enterprise, other than ones in which
Executive is a passive investor. Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of her duties hereunder.



4

.2 Investments and Interests. Executive agrees not to acquire, assume, or
participate in, directly or indirectly, any material position, investment, or
interest known by her to be adverse or antagonistic to the Company, its business
or prospects, financial or otherwise.



4

.3 Non-Competition. During her employment by the Company, except on behalf of
the Company, Executive will not directly or indirectly, whether as an officer,
director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by her to compete directly with the Company, throughout the world, in any
line of business engaged in (or planned to be engaged in) by the Company.



5

. Termination of Employment.



5

.1 Termination With or Without Cause.



(a) At-Will Employment Executive's relationship with the Company is at-will. The
Company shall have the right to terminate Executive's employment with the
Company at any time with or without Cause and with or without notice.

(b) Definition of Cause. For purposes of this Agreement, "Cause" is defined as
the occurrence of one or more of the following: (i) Executive is convicted of or
pleads guilty or nolo contendere to a felony or any crime involving moral
turpitude, (ii) Executive breaches this Agreement or any Agreement entered into
with the Company in a manner that materially and adversely affects the Company,
(iii) willful misconduct which materially and adversely impacts the Company, or
(iv) Executive fails, after receipt of written notice and after receiving a
period of at least fifteen (15) days following such notice, to follow the
direction of the Board of Directors and perform her obligations hereunder.

(c) Termination for Cause. If Executive is terminated with Cause, the Company
shall pay Executive the compensation and benefits otherwise payable to Executive
under Section 2.1 through the date of termination. All other compensation from
and after such termination shall cease (except for those benefits that must be
continued pursuant to applicable law or by the terms of such benefit plans), and
Executive shall not be entitled to any severance pay or other payment or
compensation whatsoever upon such termination.

5

.2 Voluntary Termination; Death or Disability.



(a) Voluntary Termination. Executive may voluntarily terminate her employment
with the Company at any time, after which no further compensation will be paid
to Executive, except as specifically set forth herein.

(b) Death or Disability. The Executive's employment under this Agreement shall
terminate immediately and without notice by the Company upon the death of the
Executive. For purposes of this Agreement the Executive will be deemed to have a
disability if she becomes physically or mentally incapacitated or disabled or
otherwise unable to fully discharge her duties hereunder for a period of 90
consecutive calendar days or for 120 days in any 360-day period.

(c) Definition of Constructive Termination.  For purposes of this Agreement
"Constructive Termination" shall mean any one of the following events which
occurs on or after the Effective Date of this Agreement: (i) reduction of the
Executive's annual base salary; (ii) a material change in Executive's duties or
Executive's title; (iii) any material breach by the Company of its obligations
under this Agreement; (iv) any failure by the Company to obtain the assumption
of this Agreement by any successor or assign of the Company; or (v) relocation
of Employee.

5

.3 Severance Benefits.



(a) Severance Payment. In the event the Company terminates Executive's
employment without Cause, if Executive terminates her employment due to a
Constructive Termination, if Executive dies, or becomes disabled, and provided
that Executive or the Estate timely executes a release as described in Section 7
hereof, Executive shall be entitled to a severance payment equal to one month of
severance for every year of service.

(b) Healthcare Coverage.  Assuming Employee exercises her right to continued
medical benefits in accordance with COBRA, the Company will pay 10% of the
premiums for Executive's COBRA coverage as they become due, until the earlier
of: (i) the date Executive accepts full time employment and/or becomes covered
under another plan; (ii) the date she is otherwise no longer eligible for COBRA
coverage; or (iii) six (6) months after the effective date of separation. This
Section 5.3(c) shall not apply if Executive's employment is terminated due to
death.

5

.4 Cessation If Executive violates any provision of Sections 3, 6 or 7 of this
Agreement, any severance payments or other benefits being provided to Executive
will cease immediately, and Executive will not be entitled to any further
compensation from the Company.



6

. Noninterference.



While employed by the Company, and for one (1) year immediately following the
termination date of Executive's employment, Executive agrees not to interfere
with the business of the Company.

6

.1 Employees. Executive shall not solicit, attempt to solicit, induce, or
otherwise cause any employee of the Company to terminate his or her employment
in order to become an employee, consultant or independent contractor to or for
any competitor of the Company.



6

.2 Customers... Executive shall not directly or indirectly solicit (for a
business competitive with the Company) the business of any customer of the
Company which at the time of termination or one (1) year immediately prior
thereto was listed on the Company's customer list.



7

. Release.



In exchange for the benefits and other consideration under this Agreement to
which Executive would not otherwise be entitled, Executive shall enter into and
execute a release substantially in the form attached hereto as Exhibit A (the
"Release") upon his termination of employment. Unless the Release is executed by
Executive and delivered to the Company within twenty-one (21) days after the
termination of Executive's employment with the Company, Executive shall not
receive any severance benefits provided under this Agreement.

8

. General Provisions.



8

.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile transmission) or the third day after mailing by first
class mail, to the Company at its primary office location and to Executive at
her address as listed on the Company payroll.



8

.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal, or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement, as the case
may be, will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal, or unenforceable provisions had never been contained herein or
therein.



8

.3 Waiver. If either party should waive any breach of any provisions of this
Agreement she or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same.



8

.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company and it is the complete, final, and exclusive
embodiment of their agreement and supersedes any prior agreement written or
otherwise between Executive and the Company with regard to this subject matter.
It is entered into without reliance on any promise or representation other than
those expressly contained herein or therein, and it cannot be modified or
amended except in a writing signed by an officer of the Company.



8

.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement or plan.



8

.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof or thereof nor to
affect the meaning thereof.



8

.7 Successors and Assigns. This Agreement are intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of her duties hereunder or thereunder and she may not assign
any of her rights hereunder or thereunder without the written consent of the
Company.



8

.8 Attorney Fees. If either party hereto brings any action to enforce the
prevailing party in any such action shall be entitled to recover her or its
reasonable attorneys' fees and costs incurred in connection with such action.



8

.9 Arbitration. To provide a mechanism for rapid and economical dispute
resolution, Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity, arising from or relating to this
Agreement (including the Release) or their respective enforcement, performance,
breach, or interpretation, will be resolved, to the fullest extent permitted by
law, by final, binding, and confidential arbitration before a single arbitrator
held in Las Vegas, Nevada and conducted by Judicial Arbitration & Mediation
Services/Endispute ("JAMS"), under its then-existing Rules and Procedures. The
parties shall be entitled to conduct adequate discovery, and they may obtain all
remedies available to the parties as if the matter had been tried in court. The
arbitrator shall issue a written decision which specifies the findings of fact
and conclusions of law on which the arbitrator's decision is based. Judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. Unless otherwise required by law, the arbitrator will
award reasonable expenses (including reimbursement of the assigned arbitration
costs) to the prevailing party.  Nothing in this Section 8.9 or in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.



8

.10 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Nevada as applied to contracts made and to be performed outside Nevada. .



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.



____"Shailen Singh" __________________________

COFFEE PACIFICA, INC.

Shailen Singh on Behalf of the Board





_____"Rhonda Penner-Dunlop" _

Rhonda Penner-Dunlop

Executive

EXHIBIT A

RELEASE AGREEMENT

I understand that my position with Coffee Pacifica Inc. (the "Company")
terminated effective (the "Separation Date"). The Company has agreed that if I
choose to sign this Agreement, the Company will pay me severance benefits (minus
the standard withholdings and deductions) pursuant to the terms of the
Employment Agreement entered into as of the 1st day of July, 2006 between myself
and the Company. I understand that I am not entitled to this severance payment
unless I sign this Agreement. I understand that in addition to this severance,
the Company will pay me all of my accrued salary and vacation, to which I am
entitled by law regardless of whether I sign this release.

In consideration for the severance payment I am receiving under this Agreement,
I agree not to use or disclose any of the Company's proprietary information
without written authorization from the Company, to immediately return all
Company property and documents (including all embodiments of proprietary
information) and all copies thereof in my possession or control, and to release
the Company and its current and former officers, directors, agents, attorneys,
employees, shareholders, and affiliates from any and all claims, liabilities,
demands, causes of action, attorneys' fees, damages, or obligations of every
kind and nature, whether they are known or unknown, arising at any time prior to
the date I sign this Agreement.  This general release includes, but is not
limited to: all federal and state statutory and common law claims, claims
related to my employment or the termination of my employment or related to
breach of contract, tort, wrongful termination, discrimination, wages or
benefits, or claims for any form of compensation. This release is not intended
to release any claims I have or may have against any of the released parties for
(a) indemnification as a director, officer, agent or employee under applicable
law, charter document or agreement, (b) severance and other termination benefits
specifically provided for in my employment agreement which constitute a part of
the consideration for this release, (c) health or other insurance benefits based
on claims already submitted or which are covered claims properly submitted in
the future, (d) vested rights under pension, retirement or other benefit plans,
or (e) in respect of events, acts or omissions occurring after the date of this
Release Agreement.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended ("ADEA"). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA, that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release, (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company
("Effective Date").

This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated herein. This Agreement may only be modified by a writing
signed by both me and a duly authorized officer of the Company.

I accept and agree to the terms and conditions stated above:

______________________________

Rhonda Penner-Dunlop

Executive



 

 